DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 19-24, 33 and 34, in the reply filed on 01/21/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 7, “the bottom face portion” lacks antecedence.  For purposes of examination, claim 7 will be considered as depending from claim 6.

In claim 23, “the bottom face portion” lacks antecedence.  For purposes of examination, claim 23 will be considered as depending from claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2014-114035 to Otofuchi et al. and Patent Application Publication No. 2006/0104550 to Kuge et al.
Regarding claim 1, Otofuchi et al. disclose a bag comprising a bag body (2) made of folded or overlapped film (Figs. 2 and 9), the bag body comprising a plurality of face portions comprising mutually facing first face portion (22) and second face portion (21), the face portions defining a housing space; an elongated member provided on the first face portion, the elongated member comprising an elongated tearing guide piece (33), and a belt-shaped base (321) interposed between the second face portion and the tearing guide piece along a longitudinal direction of the tearing guide piece (Figs. 4 and 8); and a tab comprising an outer edge defined by a cutting line (notch portion 26) penetrating through the belt-shaped base and the first face portion (paragraphs [0021], [0024], and [0025]), the tab allowing the tearing guide piece to be pinched.  However, Otofuchi et al. does not disclose the tab being covered by a protector provided on a surface of the first face portion provided with the belt-shaped base.  Kuge et al. teaches that it is known in the art to cover a tab by providing a protector (“sector-shape sheet”; “sheet 98”; Figs. 11 and 12; paragraph [0097]) on a surface of a first face portion (81) provided with a belt-shaped base (of fastener 90) in an analogous bag (Figs. 11 and 12; paragraphs [0095]-[0098]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cover the tab by a protector provided on a surface 
Regarding claim 2, Otofuchi et al. discloses a bag comprising: a bag body (2) made of a folded or overlapped film (Figs. 2 and 9), the bag body comprising a plurality of face portions comprising mutually facing first face portion (22) and second face portion (21), the face portions defining a housing space; an elongated member provided on the first face portion (Figs. 4 and 8), the elongated member comprising an elongated tearing guide piece (33) and a zipper tape (3), the zipper tape comprising a first member (32) comprising a belt-shaped base (32A) and a first engagement portion (32B) continuous with the belt-shaped base and a second member (31) comprising a belt-shaped body (31A) and a second engagement portion (31B) continuous with the belt-shaped body and engageable with the first engagement portion; and a tab comprising an outer edge defined by a cutting line (notch portion 26) penetrating through the belt-shaped base and the first face portion (paragraphs [0021], [0024], and [0025]), the tab allowing the tearing guide piece to be pinched, wherein the belt-shaped base is extended in a width direction to protrude beyond a first end of the belt-shaped body in the width direction when the first engagement portion and the second engagement portion are engaged (Figs. 4 and 8), an extended part (321) of the belt-shaped base (32A) and the belt-shaped body (31A) are bonded to the first face portion (22) with a surface provided with the first engagement portion and a surface not provided with the second engagement portion (Figs. 4 and 8), respectively, the belt-shaped base (32A) is interposed between the second face portion and the tearing guide (Figs. 4 and 8).  However, Otofuchi et al. does not disclose the tab being covered by a protector provided on a surface of the first face portion provided with the belt-shaped base.  Kuge et al. teaches that it is known in the art to cover a tab by providing a protector (“sector-shape sheet”; “sheet 98”; Figs. 11 and 12; paragraph [0097]) on a surface of a first face portion (81) provided with a belt-shaped base (of fastener 90) in an analogous bag (Figs. 11 and 12; paragraphs [0095]-[0098]).  It would have been obvious to a person having ordinary skill in the art before the 
Regarding claims 3 and 19, Otofuchi et al. discloses the belt-shaped base and the tearing guide piece are integrated (Figs. 4 and 8).
Regarding claims 5 and 21, Otofuchi et al. discloses the bag body is made of a single film, the bag body being provided with a bonding portion (25) formed by overlapping edges of the film located opposite with each other (Fig. 2).
Regarding claims 6 and 22, Otofuchi et al. discloses the claimed invention, except for a bottom face portion bonded with the first and the second face portions at peripheral ends thereof.  Kuge et al. teaches that it is known in the art to bond a bottom face portion (4) with first and the second face portions at peripheral ends thereof in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to bond a bottom face portion with the first and the second face portions at peripheral ends thereof in the Otofuchi et al. bag, as in Kuge et al., in order to provide self-standing performance to the bag.
Regarding claims 7 and 23, Otofuchi et al. discloses the claimed invention, except for the plurality of face portions comprise a pair of lateral face portions provided at side edges of the first and second face portions and facing each other through the first and second face portions, and the bottom face portion, and the lateral face portions are each interfolded along a bend line.  Kuge et al teaches that it is known in the art to provide a pair of lateral face portions provided at side edges of the first and second face portions and facing each other through the first and second face portions, and the bottom face portion, and the lateral face portions are each interfolded along a bend line.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a pair of lateral face portions provided at side edges of the first and second face portions, and facing each other .

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2014-114035 to Otofuchi et al. and Patent Application Publication No. 2006/0104550 to Kuge et al. as applied to claims 1 and 2 above, and further in view of WIPO Document No. 2016/0163349 to Namba et al.
Otofuchi et al. and Kuge et al. disclose the claimed invention, except for a grip being provided in the bag body.  Namba et al. teaches that it is known in the art to provide a grip in the bag body of an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to a grip in the bag body of the Otofuchi et al. bag, as in Namba et al., in order to facilitate carrying the bag.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2014-114035 to Otofuchi et al. and Patent Application Publication No. 2006/0104550 to Kuge et al. as applied to claims 1 and 2 above, and further in view of Patent Application Publication No. 2009/0050254 to Goto et al.
Otofuchi et al. and Kuge et al. disclose the claimed, except for a cutting area configured to cut the belt-shaped base in a manner intersecting a width direction of the tearing guide piece is provided adjacent to both ends of the cutting line.  Goto et al. teaches that it is known in the art to provide a cutting area (incision 50, 50A, 411, 412) adjacent to both ends of a cutting line and configured to cut a belt-shaped base in a manner intersecting a width direction of a tearing guide piece in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a cutting area adjacent to both ends of the cutting line, and configured to cut the belt-shaped base in a manner .

Allowable Subject Matter
Claims 4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the limitation of a cut portion formed at a position different from the tab in the tearing guide piece and the first face portion, and configured to cut the first face portion and the tearing guide piece in a manner intersecting the width direction of the tearing guide piece is not fairly disclosed or suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734